PER CURIAM.
The appeal is dismissed upon a holding that a trial court’s decision to allow a party to amend a counterclaim to state a new cause of action is not an appealable order under Rule 9.130, Florida Rules of Appellate Procedure. The parties’ attention is also directed to the Rules of Appellate Procedure relating to style of briefs, requests for oral argument *297and the briefs permitted to be filed by each party.1

. We acknowledge that Rule 9.130 on its face gives the impression that a cross-reply brief may be filed as a matter of course in an appellate proceeding. As the committee notes make clear, however, a cross-reply brief may only be filed if there is a cross appeal.